From the testimony offered hy plaintiff, the jury could have found that plaintiff had the right of way and that, when his automobile was twenty-five feet north of the intersection, the truck of the corporate defendant was some fourteen feet from the point of contact. Even if it be assumed that the operator of corporate defendant’s truck obeyed the ordinance and came to a full stop before entering upon the parkway, nevertheless, the jury might have found that when he reached the westerly side of the parkway plaintiff’s car was so near that it was entitled to the right of way, and that the operator of the truck should have waited and permitted him to pass. Close, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.